Citation Nr: 0822485	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-35 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot 
condition.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1966 
to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
entitlement to service connection for a bilateral foot 
condition.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A foot condition, bilateral calcaneal bone spurs with 
plantar fasciitis, is first shown many years after the 
veteran's separation from service and is not shown to be 
related to events, disease, or injury during active military 
service.


CONCLUSION OF LAW

A bilateral foot condition was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
a bilateral foot condition was received in October 2005.  
Thereafter, he was notified of the provisions of the VCAA by 
the RO in correspondence dated in November 2005.  This letter 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim 
was reviewed and a statement of the case was issued in 
November 2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in September 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and VA 
treatment records pertaining to his claimed disability have 
been obtained and associated with his claims file.  The 
veteran has also been provided with a VA examination to 
assess the current nature and extent of his claimed bilateral 
foot disability.  Furthermore, the veteran has been notified 
of the evidence and information necessary to substantiate his 
claim, and he has been notified of VA's efforts to assist 
him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating his claim.



Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim; the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Factual Background and Analysis

The veteran contends that he acquired a bilateral foot 
condition caused by (1) ill-fitting boots and stress on his 
feet during basic training and (2) having to march while 
serving as an honor guard at Fort Bliss, Texas.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claim.   

A September 1966 induction medical examination report showed 
normal feet findings.  A March 1967 service treatment note 
indicated that the veteran complained of aching, flat feet.  
He also stated that the pain was over his calves and legs.  
On physical examination there was no evidence of external 
injury or flat feet.  On the same day a podiatrist examined 
the veteran, who complained of pain in the joints of his 
knees and ankles, but mostly in the back of his legs.  The 
podiatrist gave him wedges and stretching exercises, but 
stated in a podiatry consultation report that he was not at 
all convinced this was due to a foot problem, but would give 
it a trial.

In an October 1967 service treatment note the veteran 
complained of pain in both legs, which was present since 
childhood.  The examiner noted that the veteran was seen and 
treated at Fort Bliss for flat feet, which he did not have.  
On physical examination, he noted feet with good arch and 
listed an impression of normal feet with no pathology found.

In an April 1968 separation medical history report the 
veteran reported experiencing foot trouble, and the 
physician's summary indicated that pes planus was responsive 
to metatarsal arches.  However, the accompanying separation 
examination report noted normal feet.  A July 1968 service 
treatment note showed that the veteran complained of pain in 
his knee and insufficient arch supports.  In an August 1968 
statement of medical condition at separation, the veteran 
indicated that there was no change in his medical condition 
since his separation examination in April 1968.

In a September 2003 VA treatment note, the veteran complained 
of pain in his right foot.  The examiner observed no exterior 
edema and a large callous on the plantar base of the right 
metatarsophalangeal joint.  An October 2003 VA telephonic 
contact note reported to the veteran that his right foot x-
ray results showed mild degenerative changes and did not show 
any fractures.  A September 2004 VA treatment note assessed 
right foot pain - ball of foot and noted that he had high 
arches.  In a November 2005 VA treatment note the veteran 
complained of pain in both feet.  Physical examination of the 
extremities revealed no edema or cyanosis.  The examiner 
assessed arch support with prosthetics.  A May 2006 VA 
treatment note described an examination of the veteran's 
feet, following a January 2006 diagnosis of diabetes 
mellitus.  The examiner listed the following findings:  V7-
diabetic foot exam - normal, visual foot inspection - normal, 
and foot pulse exam - normal.  

In an October 2006 VA feet examination report, the veteran 
complained of early morning rising pain and denied weakness 
and fatigability.  He stated that early rising out of bed and 
walking more than a few yards caused flare-up pain that was 
7/10 in severity and occurs every day and lasts less than an 
hour.  The examiner commented that the veteran had a co-
morbid condition of diabetes mellitus that could easily be 
responsible for his complaints of lower leg pain and foot 
pain.  On physical examination of the feet, the examiner 
noted that the skin was without corns, calluses, or edema; 
the toes were midline without deformity; the nails were clear 
without thickening; and bilateral pulses were present.  The 
examiner further reported that there was no restricted 
motion, painful motion, abnormal weight-bearing, weakness, 
instability, or pain on manipulation of the Achilles.  There 
was, however, tenderness at the attachment site of the 
plantar fascia on the calcaneus.  The examiner diagnosed 
bilateral calcaneal spurs and indicated that objective data 
did not support a diagnosis of pes planus at that time.  The 
examiner noted that he reviewed the veteran's claims file in 
its entirety and opined that the current diagnosis of 
bilateral calcaneal bone spurs with plantar fasciitis was 
less likely than not related to complaints and findings in 
military service.  His stated rationale was that (1) there 
was no diagnosis concerning the veteran's feet or evidence of 
foot problems in the military, and (2) there were no civilian 
records found that would link any current complaints to the 
veteran's military service.

Service treatment records show that the veteran complained of 
foot pain once during active military service and that upon 
physical examination at induction, during service, and at 
discharge, his feet were normal.  The evidence of record 
shows that the veteran did not complain of any foot pain 
until September 2003, more than 35 years after separation 
from active service and cannot be presumed to have been 
incurred during service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (the passage of many years between 
service discharge and medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  Significantly, the only competent opinion 
evidence to address the etiology of the current foot 
disability weighs against the claim.  As indicated above, the 
October 2006 VA examiner reviewed the veteran's claims file 
in its entirety and specifically opined that the current 
diagnosis of bilateral calcaneal bone spurs with plantar 
fasciitis was less likely than not related to complaints and 
findings in military service.  The Board notes that there is 
no contrary opinion of record even suggesting a medical 
relationship between any current foot disability diagnosed 
post-service and any in-service disease or injury, to include 
wearing ill-fitting boots or marching, and the veteran has 
not identified or even alluded to the existence of any such 
opinion.

In connection with the claim, the Board also has considered 
the assertions the veteran has advanced on appeal.  However, 
the veteran cannot establish a service connection claim on 
the basis of his assertions alone.  While the Board does not 
doubt the sincerity of the veteran's belief that his current 
foot disability is associated with military service, this 
claim turns on a medical matter-the relationship between 
current disability and service.  Questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson lacking the appropriate medical 
training or expertise, the veteran simply is not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, these assertions do 
not constitute persuasive evidence in support of the claim 
for service connection.

For the foregoing reasons, the claim for service connection 
for a bilateral foot disability must be denied.  In arriving 
at the decision to deny the claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Entitlement to service connection for a bilateral foot 
condition is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


